Citation Nr: 0833269	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-40 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
prostate cancer, status post Intensity Modulated Radiation 
Therapy (IMRT), to include whether the reduction of the 100 
percent evaluation was proper.  

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1961 and from April 1961 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
Rating decision dated in June 2004 reduced the evaluation for 
prostate cancer from 100 percent to 0 percent effective 
September 1, 2004.  Rating decision dated in August 2007 
denied SMC for loss of use of a creative organ.  

In May 2008, a hearing was held before the undersigned 
sitting at the RO.  The record was held open for 30 days to 
allow the veteran to submit additional evidence.  The veteran 
subsequently submitted additional evidence with a waiver of 
RO jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's prostate cancer was treated with IMRT, 
which was completed in September 2003.  Medical evidence 
shows no local reoccurrence or metastasis and the predominant 
residuals involve voiding dysfunction.  

2.  The veteran's residuals of prostate cancer, status post 
IMRT are manifested by urinary frequency and urgency with a 
daytime voiding interval of approximately 2 hours and 
awakening to void approximately 2 to 4 times per night.  The 
veteran has occasional leakage but does not use absorbent 
materials.  There is no evidence of obstructed voiding.  

3.  The veteran has a history of Peyronie's disease and has 
had a penile implant since the 1990's, resulting in the 
ability to engage in normal sexual activities.  The veteran 
has experienced decreased libido and sexual difficulties, to 
include the absence of seminal fluid, since completing 
radiation therapy for treatment of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
for residuals of prostate cancer status post IMRT are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2007). 

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for SMC based on loss of use of a creative organ are 
met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.350(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Letter dated in November 2007 informed the veteran of the 
evidence necessary to substantiate his claim for SMC based on 
loss of use of a creative organ.  The veteran was advised of 
the evidence VA would provide and of the evidence that he was 
responsible for providing.  He was also asked to submit any 
evidence in his possession that he believed might support his 
claim.  This letter also provided the veteran with 
information about the assignment of disability ratings and 
effective dates.  The case was readjudicated by SOC dated in 
January 2008.  

Regarding the propriety of the reduction and evaluation for 
residuals of prostate cancer, the Board notes that the appeal 
on this issue stems from disagreement with a 38 C.F.R. 
§ 3.105(e) reduction and is not based on a claim or 
application for benefits.  The regulations pertaining to the 
reduction of evaluations for compensation contain certain 
notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2007).  The veteran was notified of the 
proposed reduction by letter dated in April 2004 and the 
Board finds that additional notification pursuant to the VCAA 
is not required.  

The Board also concludes that VA's duty to assist has been 
satisfied.  Under the VCAA, VA has a duty to assist the 
veteran in the development of a claim.  This includes 
assisting the veteran in procuring service treatment records, 
relevant treatment records, and providing a VA examination 
when necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The claims file contains the veteran's service treatment 
records.  Records from Dr. J.F. were requested and obtained.  
The veteran submitted various records and statements from Dr. 
W.P. and Dr. W.L.  Report of contact dated in August 2006 
indicates the veteran had submitted all the records from 
these physicians and that there was no need to request 
additional evidence.  The veteran underwent VA examinations 
in March 2004 and July 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Evaluation of residuals of prostate cancer, status post IMRT, 
to include the propriety of reduction

The veteran contends that the 100 percent evaluation for 
service-connected prostate cancer should not have been 
reduced to 0 percent.  At the May 2008 hearing, the veteran 
reported that he urinates every 2 hours during the day (about 
8 times).  How often he urinates at night depends on how much 
he drinks.  Most of the time it is twice a night, but it can 
be as much as 3 or 4 times per night.  He indicated that he 
has tried medications but it makes no difference.  He 
occasionally has a small amount of leakage but does not need 
to wear pads.  The veteran's representative requested that a 
20 percent evaluation be assigned based on urinary frequency.

Rating decision dated in October 2003 granted service 
connection for prostate cancer and assigned a 100 percent 
evaluation effective April 29, 2003.  Rating decision dated 
in March 2004 proposed to decrease the evaluation to 0 
percent.  The veteran was notified of the proposed reduction 
by letter dated in April 2004.  Rating decision dated in June 
2004 decreased the evaluation to 0 percent effective 
September 1, 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  Note to 
this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

A March 2004 statement from Dr. J.F. indicates that the 
veteran's PSA had declined down to .2 ng/ml as of December 
2003 and he was very pleased with his progress.  The 
physician noted though that it was far too early to speculate 
on the prognosis over the next 4 to 5 years.  The Board 
acknowledges this statement; however, medical evidence shows 
the radiation therapy has been completed and there is no 
evidence of local reoccurrence or metastasis.  Consequently, 
the criteria for a continued 100 percent evaluation are not 
met and a reduction in the total rating is appropriate.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2007). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2007).  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) and the 
veteran does not contend otherwise.  The veteran was notified 
of the proposed reduction and was given an opportunity to 
submit additional evidence and/or request a hearing.  

The reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2007).  
Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating, the Board next 
turns to whether the residuals are appropriately evaluated.  

There is no evidence of renal dysfunction and the residuals 
of prostate cancer, status post IMRT are appropriately rated 
as voiding dysfunction.  Voiding dysfunction may be rated as 
urine leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a (2007).  The Board notes that medical records do not 
show any evidence of obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 percent).  
Id.  

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.  

Statement from Dr. J.F. dated in March 2004 indicates the 
veteran was treated with IMRT, which was completed in 
September 2003.  Minimal bowel and bladder problems were 
noted.  

On VA examination in March 2004, the veteran reported urinary 
frequency and urgency which were treated with Flomax.  He 
indicated that if he stopped taking the Flomax, he would get 
urinary frequency and urgency.  He did not use any pads and 
did not have incontinence.  He denied a history of 
metastasis.  

In his Form 9 received in November 2005, the veteran reported 
slight leakage, split stream, and urinating 1 to 2 times per 
night.  In an accompanying statement, he also reported 
urgency that has caused accidents when a bathroom was not 
immediately at hand.  

Statement from the veteran's spouse dated in April 2006 
indicates he has had accidents on occasion and has to change 
his clothes.

Office note from Dr. W.P. dated in June 2006 notes occasional 
incontinence.  Statement from Dr. W.L. dated in June 2006 
indicates some mild frequency and urgency of urination.  

On VA psychiatric examination in September 2006, the veteran 
reported some urinary problems.  On VA examination in July 
2007, the veteran reported that he goes to the bathroom 8 
times per day and 2 times per night.  He does not wear any 
pads.  

In evaluating the severity of the residuals of prostate 
cancer, the Board notes that the veteran is competent to 
report his frequency of urination.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  The 
Board acknowledges that the record contains some 
inconsistencies regarding urinary frequency.  For example, on 
VA examination in March 2004, the veteran reported frequency 
was resolved on Flomax and at the May 2008 hearing, he 
reported that medications made no difference.  
Notwithstanding, review of the record shows increased 
frequency following completion of radiation therapy.  
Reported frequency varies but appears to be approximately 
every 2 hours during the day and from approximately 2 to 4 
times per night.  There is also evidence of some leakage, 
although not severe enough to require a pad.

Considering all evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 20 percent evaluation, and no more, based on 
urinary frequency.  There is no basis for assigning a higher 
evaluation based on urinary leakage.  Additionally, the Board 
finds that staged ratings are not for application.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to SMC based on loss of use of a creative organ

Special monthly compensation is payable if a veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.350(a) (2007).

The veteran contends he is entitled to SMC for loss of use of 
a creative organ as a result of service-connected prostate 
cancer and treatment.  The veteran has submitted various 
statements and has also provided testimony in support of his 
claim.  He reported a history of Peyronie's disease and that 
he has had a penile implant since approximately the 1990's.  
The veteran indicated that Peyronie's does not rob a person 
of sexual desire but rather of the ability to maintain an 
erection.  He reported the ability to engage in intercourse 
with the implant but that since the radiation, he has had a 
loss of libido and no longer has seminal fluid.  Statements 
and testimony from the veteran's spouse corroborate the 
veteran's reports and essentially indicate that following the 
IMRT, all desire for sex stopped.

The veteran submitted information obtained from the internet 
indicating that Peyronie's rarely causes impotence.

Private medical records show that the veteran underwent IMRT 
to the prostate and seminal vesicles.  On VA examination in 
March 2004, the veteran reported that the implant was still 
functioning but that he does not have the desire.  Office 
notes from Dr. W.P. dated in September 2004 document the 
veteran's complaints that his libido has decreased since he 
received radiation.  

Records from Dr. J.F. dated in April and November 2005 note 
that the penile implant functions well but that the veteran 
has reduced libido.  Records from Dr. W.L. dated in December 
2005 include assessments of diminished sex drive and 
diminished libido.  The physician noted that hormonal 
replacement could be considered but that it can increase the 
risk of recurrent prostate cancer and he was not sure if he 
would encourage it.  

Office note from Dr. W.P. dated in June 2006 notes the 
veteran's history of prostate cancer and various problems, 
including erectile dysfunction, as a result of the treatment.  
On VA psychiatric examination in September 2006, the veteran 
reported a loss of libido and loss of semen production.  

On VA examination in July 2007, the veteran reported libido 
problems.  He reported that his doctors think it is a 
hormonal cause but they do not want to give him testosterone 
because of the prostate cancer.  He no longer uses the penile 
implant.  The examiner indicated the diminished libido does 
not appear related to the prostate cancer condition.  He 
subsequently stated that the diminished libido could not be 
related to the prostate cancer without resort to speculation 
and the penile implant was done before the prostate cancer.  

Office note from Dr. W.P. dated in May 2008 notes the 
veteran's history of being sexually active with good libido 
until he underwent radiation therapy for prostate cancer.  
Since then, he is unable to have intercourse and has 
decreased libido.  The physician noted that he reviewed the 
veteran's chart and it appeared that he was able to have 
satisfactory intercourse until treatment for prostate cancer.  
He has had decreased libido and difficulties since then.

A review of the evidence clearly shows that the veteran had 
some erection problems and required a penile implant prior to 
treatment for prostate cancer.  Credible testimony and 
history as documented in the medical reports shows that since 
the radiation therapy, the veteran has experienced decreased 
libido and sexual difficulties.  There is some indication 
that the difficulties might be hormonal in nature, but that 
is not definitively shown based on the medical evidence of 
record.  Further, it appears questionable whether hormone 
replacement is a viable option due to the increased risk of 
prostate cancer recurrence.  

The Board acknowledges the VA opinion indicating that the 
diminished libido could not be related to prostate cancer 
without speculation.  However, the other medical evidence of 
record, to include a chart review by the veteran's treating 
physician, shows that his current problems are distinct from 
those that existed prior to treatment for cancer.  
Additionally, the radiation therapy was directed at the 
seminal vesicles and the veteran reports a complete absence 
of seminal fluid.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the criteria for SMC 
based on loss of use are established.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  


ORDER

Following the reduction of the 100 percent evaluation for 
residuals of prostate cancer, status post IMRT, a 20 percent 
evaluation is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to SMC for loss of use of a creative organ is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


